                     Case 1:20-cr-00165-JEB Document 13 Filed 08/28/20 Page 1 of 1

AO 458 (Rev. 06/09) Appearance of Counsel


                                     UNITED STATES DISTRICT COURT
                                                            for the
                                                    District of Columbia



                         United States                         )
                             Plaintiff                         )
                                v.                             )      Case No.    20-CR-165 (JEB)
                       Kevin Clinesmith                        )
                            Defendant                          )

                                              APPEARANCE OF COUNSEL

To:       The clerk of court and all parties of record

          I am admitted or otherwise authorized to practice in this court, and I appear in this case as counsel for:

          Defendant Kevin Clinesmith


Date:          08/28/2020


                                                                       Jordan Rice (admitted pro hac vice - IL bar 6321377)
                                                                                     Printed name and bar number
                                                                                 300 N. LaSalle Street, Suite 5350
                                                                                        Chicago, IL 60654


                                                                                               Address


                                                                                      jrice@mololamken.com
                                                                                            E-mail address


                                                                                           (312) 450-6709
                                                                                           Telephone number


                                                                                           (312) 450-6701
                                                                                             FAX number
